Filed Pursuant to Rule 424(b)(5) Registration File No. 333-146257 PROSPECTUS SUPPLEMENT (To Prospectus dated September 24, 2007) 5,927,343 Shares of Common Stock Warrants to Purchase 5,038,237 Shares of Common Stock We are offering up to 5,927,343 shares of our common stock, par value $.01 each and warrants to purchase up to 5,038,237 shares of our common stock in this offering. The common stock and warrants will be sold in units, with each unit consisting of one share of common stock and a warrant to purchase 0.85 shares of common stock, at an initial exercise price of $10.46 per share. Each unit will be sold at a negotiated price of $5.23 per unit. Units will not be issued or certificated. The shares of common stock and warrants are immediately separable and will be issued separately. Our common stock trades on the NASDAQ Global Market under the symbol SVNT. On April 2, 2009, the closing consolidated bid price of our common stock on the NASDAQ Global Market was $5.23 per share. We are offering these shares of common stock and warrants to purchase common stock on a best efforts basis primarily to institutional investors and to certain of our existing investors. We have retained Lazard Capital Markets LLC to act as the exclusive placement agent in connection with this offering. Investing in our securities involves significant risks. You should read this prospectus supplement and the accompanying prospectus carefully before you make your investment decision. See Risk Factors beginning on page S-4 of this prospectus supplement and page 2 of the accompanying prospectus, as well as the documents we file with the Securities and Exchange Commission that are incorporated by reference therein for more information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Maximum Offering Per Unit Amount Public offering price $ $ Placement agents fees $ $ Proceeds, before expenses, to us $ $ We estimate the total expenses of this offering, excluding the placement agents fees, will be approximately $325,000. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agents fees and net proceeds to us, if any, in this offering are not presently determinable and may be substantially less than the total maximum offering amounts set forth above. The placement agent is not required to place any specific number or dollar amount of the units offered in this offering, but will use its best efforts to place the units. Pursuant to an escrow agreement among us, the placement agent and an escrow agent, a portion of the funds received in payment for the units sold in this offering will be wired to a non-interest bearing escrow account and held until we and the placement agent notify the escrow agent that this offering has closed, indicating the date on which the units are to be delivered to the purchasers and the proceeds are to be delivered to us. The placement agent is not purchasing or selling any units pursuant to this prospectus supplement or the accompanying prospectus. L AZARD C APITAL M ARKETS The date of this prospectus supplement is April 2 , 2009. TABLE OF CONTENTS Prospectus Supplement: About this Prospectus Supplement S-ii Prospectus Supplement Summary S-1 Risk Factors S-4 Special Note Regarding Forward-Looking Statements S-5 Use of Proceeds S-6 Description of Securities We are Offering S-7 Plan of Distribution S-9 Validity of Securities S-11 Experts S-12 Where You Can Find More Information S-13 Incorporation of Certain Information by Reference S-14 Prospectus: About this Prospectus i Summary 1 Risk Factors 2 Forward-Looking Statements 2 Use of Proceeds 2 Ratio of Earnings to Fixed Charges 3 Dilution 3 The Securities We May Offer 3 Description of Capital Stock 4 Description of Debt Securities 7 Description of Warrants 12 Legal Ownership of Securities 13 Plan of Distribution 16 Validity of Securities 18 Experts 18 Where You Can Find More Information 18 Incorporation of Certain Information by Reference 18 i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering of our common stock and warrants to purchase our common stock and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying prospectus. The second part, the accompanying prospectus, provides more general information about us and the common stock and warrants to purchase our common stock offered hereby. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later datefor example, a document incorporated by reference in the accompanying prospectusthe statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference in the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Unless stated otherwise, references in this prospectus supplement and the accompanying prospectus to Savient, we, us, or our refer to Savient Pharmaceuticals, Inc., unless the context requires otherwise. We are offering to sell, and seeking offers to buy, shares of our common stock and warrants to purchase our common stock only in jurisdictions where offers and sales are permitted. The distribution of this prospectus and the offering of the common stock and warrants to purchase our common stock in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and warrants to purchase our common stock and the distribution of this prospectus outside of the United States. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. It is important for you to read and consider all information contained in this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference therein, in making your investment decision. You should rely only on the information contained in, or incorporated by reference in, this prospectus supplement and the accompanying prospectus. We have not authorized anyone, and the placement agent has not authorized, anyone to provide you with information different from that contained in this prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus may only be used where it is legal to sell these securities. You should not assume that the information that appears in this prospectus supplement, the accompanying prospectus and any document incorporated by reference is accurate as of any date other than their respective dates. Our business, financial condition, results of operations and prospects may have changed since the date of such information. You should also read and consider the information in the documents we have referred you to in the section entitled Where You Can Find More Information. ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us, this offering and information appearing elsewhere in this prospectus supplement and in the accompanying prospectus and in the documents we incorporate by reference.
